


Exhibit 10.10

 

NEC DISPLAY SOLUTIONS OF AMERICA, INC.

 

AUTHORIZED RESELLER AGREEMENT

 

This Agreement is made as of January 21, 2010 by and between NEC Display
Solutions of America, Inc. (“NEC Display”), a Delaware corporation, having its
principal place of business at 500 Park Boulevard, Suite 1100, Itasca, IL
60143-1248, and Ballantyne Strong, Inc., a Delaware corporation, having its
principal place of business at 4350 McKinley St., Omaha, NE 68112 (“Reseller”). 
The following are the terms and conditions under which NEC Display sells its
monitor equipment (hereinafter “Products”) to Reseller:

 

1.             APPOINTMENT

 

1.1           NEC Display appoints Reseller as an authorized, Master Reseller of
NEC Digital Cinema Products (“Products”) within North America and South America
including the Caribbean Islands (the “Territory”) listed in the then current NEC
Display Reseller Price List to market, sell, and promote the Products.  Reseller
appointment is made solely for the purpose of resale of the Products to end-user
customers and Reseller’s network of dealers.

 

1.2           Other specified products may be added as Products by NEC Display
during the Term of this Agreement.  Such Products may be subject to additional
terms and requirements as determined by NEC Display.  NEC Display is not
obligated to add any additional products outside of digital cinema and reserves
the right at any time to change, modify, or discontinue any model or type of
Product(s).  Reseller will have full right to sell all new models and versioning
of NEC digital products for the cinema industry.  NEC Display shall endeavor to
provide Reseller with sufficient advance notice of any new product developments
in order to enable Reseller to manage its inventory of Products.

 

1.3           NEC Display shall have the right, from time-to-time, at its sole
discretion, to increase or decrease the number of authorized NEC Display
Resellers in the Reseller’s authorized Territory or elsewhere without advance
notice to Reseller.

 

2.             RESELLER’S RESTRICTIONS

 

2.1           The parties recognize and acknowledge the following:

 

2.1.1        It is in their mutual best interests that the Products be sold
through an effective Reseller network.

 

2.2           Reseller shall not make any sale, transfer, exchange, or other
conveyance of NEC Display Products to any person or any other entity whatsoever
other than Reseller’s end users or network of dealers (“Reseller Dealers”) that
Reseller knows, or has reason to know, is purchasing such NEC Display Products
for the purpose of resale.

 

3.             COMPETITIVE PRODUCTS

 

3.1           RESELLER can at any time during the term of this Agreement, act as
a reseller or otherwise sell or promote any other digital cinema projectors.

 

4.             RELATIONSHIP

 

4.1           Reseller’s relationship to NEC Display will be that of an
independent contractor engaged in purchasing Products for resale to its end-user
customers and network of dealers.  Reseller and its employees are not agents or
legal representatives of NEC Display for any purpose and have no authority to
act for, bind, or commit NEC Display.  Reseller and NEC Display agree that this
Agreement does not establish a franchise,

 

1

--------------------------------------------------------------------------------


 

joint venture, or partnership.

 

4.2           Any commitment made by Reseller to its end-user customers and
network of dealers with respect to quantities, delivery, modification,
interfacing capability, suitability of software, or suitability in specific
applications will be Reseller’s sole responsibility unless prior written
approval is obtained from NEC Display’s Corporate Headquarters.  Reseller has no
authority to modify any warranty contained in this Agreement or make any other
commitment on behalf of NEC Display, unless previously agreed to in writing by
NEC Display or its authorized representative.

 

5.             TERRITORY

 

5.1           NEC Display expressly reserves the right to market, solicit sales,
and sell, lease, rent, or otherwise dispose of the Products to NEC Display
national accounts in the Territory.

 

6.             SALES PROMOTION AND SUPPORT

 

6.1           Reseller will in good faith use its best efforts to promote and
sell Products and to ensure the highest quality of pre- and post-sale support to
end-users and to promote the goodwill, name, and interest of NEC Display and its
Products.

 

6.2           Reseller agrees that each of the requirements expressed in this
Section 6 shall be fulfilled at all times by Reseller.

 

6.2.1        Reseller shall stock a representative selection of the Products.

 

6.2.2        Reseller shall use its best efforts to stimulate and increase
interest in the Products, consistently encourage the purchase of the Products by
Reseller’s customers, and shall represent the Products fairly at all times in
comparison with competitive products from other suppliers.

 

6.2.3        Reseller shall maintain a staff of competent sales personnel who
are knowledgeable concerning products in general and who are thoroughly familiar
with the specifications, features, and technical advantages of NEC Display
Products.  Reseller shall conduct any training of its sales personnel that may
be necessary to impart such knowledge and shall cooperate fully in any Product
education programs which NEC Display may establish.

 

6.2.4        Reseller shall make use of all NEC Display promotional materials
provided free of charge by NEC Display.

 

6.2.5        Reseller shall not conduct its operations in a manner which
adversely affects the high image, credibility, or reputation of NEC Display or
its Products.

 

6.2.6        Reseller shall not engage in “bait and switch” or any other unfair
trade practices or make false or misleading representations with regard to NEC
Display Products.  Except as may be approved in writing or published by NEC
Display, Reseller shall refrain from making representations to consumers or to
the trade with respect to NEC Display Product specifications, features, or
performances.

 

6.2.7        Reseller shall advise NEC Display promptly concerning any
information that may come to its attention as to charges, complaints, or claims
about NEC Display or NEC Display Products by customers or others.

 

7.             PURCHASE ORDERS, SHIPMENTS, CANCELLATIONS, AND CHANGES

 

7.1           All Reseller’s orders are subject to NEC Display’s acceptance or
rejection at NEC Display’s designated location.  In addition to any specific
rights of rejection set forth in this Agreement, NEC Display shall have the
right, for any reason whatsoever, to reject any order, in whole or in part.

 

2

--------------------------------------------------------------------------------


 

7.2           To receive Products, Reseller must deliver to NEC Display’s
designated location a hard copy purchase order or follow the procedure set forth
in Section 7.3 and must reference the NEC Display assigned Reseller customer
number.  In addition to any other rights of rejection, NEC Display reserves the
right to reject any order which is not NEC Display credit-approved or does not
conform to the provisions of this Agreement.  All orders accepted for delivery
will be governed exclusively by the terms and conditions of this Agreement and
unless NEC Display expressly agrees in writing, no additional or different terms
and conditions appearing on the face or reverse side of any order issued by
Reseller shall become part of such order.  Acknowledgment of Reseller’s purchase
order by NEC Display shall not constitute acceptance of any additional or
different terms and conditions.

 

7.3           In the event that Reseller elects to use one of the following
procedure, then in lieu of submitting a hard copy purchase order Reseller may
order Products by submitting a purchase order via facsimile machine, Electronic
Data Interchange (EDI), or such other electronic means acceptable to NEC
Display.  By executing this Agreement, Reseller authorizes NEC Display to accept
orders communicated to NEC Display by facsimile machine, EDI or such other
electronic means acceptable to NEC Display.  All such orders as described above
shall be binding upon Reseller and are subject to acceptance by NEC Display at
its designated location.

 

7.4           Reseller may, prior to shipment, cancel a shipment or request
changes in a scheduled shipment.  After shipment, cancellation or changes will
not be accepted.

 

7.5           All Products shall be delivered to Reseller’s U.S. location F.O.B.
Origin (which shall be from a point within the United States), third party and
on drop shipments prepay.  Upon transfer to a common carrier as designated by
NEC, Title to all Product and Risk of Loss shall pass to Reseller (except that
Title to all Licensed Programs remains in NEC Display or its licensor). 
Shipping, insurance, rigging, and drayage charges shall be the responsibility of
the Reseller.  Reseller shall assume the responsibility for promptly advising
the carrier and insurer of the loss, for filing a claim and for receiving of any
sums owed by such parties to Reseller.  NEC Display will, upon request,
cooperate with Reseller in establishing such claim.

 

7.6           Shipments are subject to availability.  NEC Display will use
reasonable efforts to meet any scheduled shipment date but reserves the right,
at its discretion, to schedule and/or reschedule any order.  NEC Display will
not be liable, for any reason, for a delay in meeting a scheduled shipment
date.  If Products are in short supply, NEC Display will allocate them
equitably, at NEC Display’s discretion, among Resellers and all other sales
channels.  NEC Display shall have the right to make partial shipments with
respect to Reseller’s orders, which shipments shall be invoiced separately and
paid for when due, without regard to subsequent shipments.  Delay in shipment or
delivery of any particular installment shall not relieve Reseller of its
obligation to accept the remaining installments.  NEC DISPLAY SHALL NOT BE
LIABLE TO RESELLER FOR ANY DAMAGES, WHETHER INCIDENTAL, CONSEQUENTIAL, OR
OTHERWISE FOR FAILURE TO FILL ORDERS, DELAYS IN SHIPMENT OR DELIVERY, OR ANY
ERROR IN THE FILLING OF ORDERS, REGARDLESS OF THE CAUSE THEREFOR.

 

7.7           Upon delivery to a common carrier, Title to and Risk of Loss for
all Products shall pass to Reseller (except That Title to all Licensed Programs
remains in NEC Display or its Licensor) and Reseller shall assume responsibility
for promptly advising the carrier and insurer of the loss for filing a claim and
for recovery of any sums owed by such parties to Reseller. NEC Display will,
upon request, cooperate with Reseller in establishing any such claim.

 

7.8           Unless Reseller specifies “No Partial Shipment” on its purchase
order, NEC Display shall have the right to make partial shipments with respect
to Reseller’s orders, which shipments shall be separately invoiced and paid for
when due, without regard to subsequent shipments.

 

3

--------------------------------------------------------------------------------


 

8.             PRICE AND PAYMENT TERMS

 

8.1           Prices for the Products purchased under this Agreement shall be as
quoted by the NEC Display Digital Cinema Division at the time the purchase order
is submitted.  NEC Display may change prices at any time upon written notice to
Reseller and such changes shall apply to any orders placed after receipt of the
written notice of such price change .

 

8.2           Subject to credit approval by NEC Display, payment  is due within
sixty (60) days from the date of invoice which shall be issued on the date of
shipment.  In the event that there exists a bona fide dispute regarding amounts
due on specific invoices, Reseller has the right to withhold payment, provided
that Reseller shall promptly report the disputed items to NEC Display and seeks
to resolve such disputes with NEC Display in good faith.  Reseller shall pay the
amount mutually agreed to be due on any disputed invoices within ten (10) days
after resolution of the dispute.

 

8.3           Prices are exclusive of all sales, use, and like taxes.  Reseller
shall pay all taxes associated with the sale of all NEC Display Products
purchased under this Agreement exclusive of taxes based on NEC Display’s
income.  Any taxes shall be in addition to the prices of the Products and if
required to be collected or paid by NEC Display, shall be reimbursed by Reseller
to NEC Display.  If claiming a sales tax exemption, Reseller must provide such
information to NEC Display at the time it submits this Agreement and provide NEC
Display with valid tax exemption certificates for those states where deliveries
are to be made at the time Reseller purchase order is submitted.

 

9.             CREDIT AND FINANCIAL REQUIREMENTS

 

9.1           Reseller represents and warrants to NEC Display that Reseller is
in a good and substantial financial condition and is able to pay all bills when
due.  Reseller shall, from time-to-time, furnish any financial statements or
additional information as may be reasonably requested by NEC Display to enable
NEC Display to determine Reseller’s financial condition.

 

9.2           Reseller, at all times, shall comply with the terms, conditions
and policies established by the Credit Department of NEC Display, including; but
not limited to, those set forth in any applicable Guaranties or Security 
Agreement(s).

 

9.3           NEC Display at its option may extend credit to Reseller or may at
any time require that sales be made on an advance payment basis if, in NEC
Display’s sole reasonable judgment, Reseller does not qualify for credit.  If
credit is extended, NEC Display shall have the right to establish reasonable
credit limits relative to market activity for Reseller and to change such credit
limits or any other financial requirements from time-to-time at NEC Display’s
sole reasonable discretion.

 

9.4           Sales will be made on the payment terms in effect at the time that
an order is accepted and Reseller shall pay all invoices when due.  Receipt of
any check, draft, or other commercial paper shall not constitute payment unless
and until such instrument has been honored by the appropriate financial
institution(s).  Reseller shall refrain from taking deductions of any kind from
any payments due NEC Display unless a credit memorandum has been issued by NEC
Display to Reseller.  No payment by Reseller to NEC Display of any lesser amount
than that due to NEC Display shall be deemed to be other than a payment on
account, and no endorsement or statement on any check or in any letter
accompanying any check or other payment shall be deemed an accord and
satisfaction.  NEC Display may accept any payment without prejudice to NEC
Display’s right to recover any remaining balance or to pursue any other remedy
provided in this Agreement, in any Security Agreement(s) executed by the
parties, or by applicable law.

 

9.5           If Reseller becomes delinquent in payment obligations or other
credit or financial requirements established by NEC Display, or, if in the sole
judgment of NEC Display, Reseller credit becomes impaired, NEC Display shall
have any or all of the following rights and remedies in addition to any other
rights and remedies provided in this Agreement, in any Security
Agreement(s) executed by the parties, or by applicable law:

 

9.5.1        NEC Display may refuse to accept any new orders, may cancel or
delay shipment of any orders

 

4

--------------------------------------------------------------------------------


 

accepted previously, or may stop any shipments in transit.

 

9.5.2        If NEC Display previously has extended credit to Reseller and NEC
Display elects to make further sales to Reseller, NEC Display may refuse to
extend further credit and may require payment on an advance-payment basis.

 

9.5.3        NEC Display may declare all outstanding amounts immediately due and
payable notwithstanding any credit terms previously in effect.

 

9.6           NEC DISPLAY SHALL NOT BE LIABLE TO RESELLER FOR LOSSES OR DAMAGES
OF ANY KIND AS A RESULT OF THE EXERCISE BY NEC DISPLAY OF ITS RIGHTS AND
REMEDIES HEREUNDER.

 

9.7           INTEREST MAY ACCRUE ON ALL DELINQUENT AMOUNTS AT THE RATE OF ONE
AND ONE-HALF PERCENT (1-1/2%) PER MONTH, EIGHTEEN PERCENT (18%) PER ANNUM, FROM
THE DUE DATE OF INVOICE.  However, if the maximum rate of interest permitted by
applicable law or regulations is less than that provided for herein, then the
interest shall be reduced to the maximum allowable rate.

 

9.8           In the event that it becomes necessary for NEC Display to
institute litigation to collect sums owed by Reseller, NEC Display shall be
entitled to an award of reasonable attorneys’ fees and costs incurred by NEC
Display in connection with the litigation if a judgment in NEC Display’s favor
is entered in the litigation.

 

10.          DURATION OF AGREEMENT/TERMINATION

 

10.1         This Agreement shall become effective on the date this Agreement is
signed by both parties and shall remain in full force and effect for an initial
term of five (5) years, and unless terminated sooner as hereinafter provided,
this Agreement will automatically renew for  additional twelve (12)-month
successive terms.

 

10.2         Either party may terminate this Agreement if the other party
commits a breach of any obligation hereunder which is not remedied within thirty
(30) days of receipt of written notice specifying such breach. In said event,
the Agreement will immediately terminate at the end of the thirty (30) days.

 

10.3         Cause shall exist for termination by either party if the other
party attempts to assign this Agreement, except under circumstances permitted
under this Agreement, liquidates or terminates its business, is adjudicated a
bankrupt, makes an assignment for the benefit of creditors, invokes the
provisions of any law for the relief of debtors, or files or has filed against
it any similar proceeding.

 

10.4         Each party acknowledges that the other has made no commitments
regarding the term or renewal of this Agreement beyond those expressly stated
herein.  Either party may terminate this Agreement without cause at any time
upon  ninety ( 90 ) days written notice.  EACH PARTY ACKNOWLEDGES THAT SUCH A
PERIOD IS ADEQUATE TO ALLOW IT TO TAKE ALL ACTIONS REQUIRED TO ADJUST ITS
BUSINESS OPERATIONS IN ANTICIPATION OF TERMINATION.

 

10.5         Upon termination or expiration of this Agreement for any reason,
Reseller will immediately cease to be an NEC Display Authorized Reseller and
will refrain from representing itself as such and from using any NEC Display
trademark or trade name.

 

10.6         Termination of this Agreement shall not affect any of Reseller’s
pre-termination obligations; including, but not limited to, any outstanding
payment obligations hereunder.  Any termination of this Agreement shall be
without prejudice to the enforcement of any undischarged obligations owing NEC
Display existing at the time of termination.

 

10.7         Upon any termination of this Agreement, any orders outstanding and
unshipped as of the termination date shall be deemed canceled and NEC Display
shall have no obligation to fill same.  If this Agreement is terminated by
either party with advance notice, NEC Display shall have the right to reject all
or part of any

 

5

--------------------------------------------------------------------------------


 

orders received from Reseller during the period after notice but prior to the
effective date of termination (hereinafter called “the final period”) if
availability of the Products is insufficient at that time to meet the needs of
NEC Display and its customers fully.  In any event, NEC Display may limit
shipments during the final period to an amount not exceeding Reseller’s average
monthly purchases from NEC Display during the three (3) months prior to the
month in which notice of termination is provided.  Notwithstanding any credit
terms made available to Reseller prior to that time, any of the Products shipped
by NEC Display to reseller during final period must be paid by certified or
cashier’s check prior to shipment.

 

10.8         In the event that NEC Display terminated this Agreement without
cause, within ten (10) days following the effective date of any such
termination. Reseller may submit to NEC Display a list of all  new and current
Products (finished goods) sold by NEC Display to Reseller and remaining in
Reseller’s inventory.  NEC Display shall be obligated to repurchase an amount
of  said Products equal to the ninety (90) day average amount of Products
Reseller purchased during the last twelve (12) month period. Reseller at
Reseller’s  expense, shall cause those Products to be delivered to such
location(s) in the United States as NEC Display may designate. NEC Display shall
have the right to inspect all returned merchandise before establishing final
disposition and shall be entitled to reject and return to Reseller, freight
collect, any Products which in NEC Display’s sole judgment, are in unacceptable
condition.  Reseller shall be credited at the original purchase price paid by
Reseller for any such Products, less any price protection credits already issued
by NEC Display.

 

Within ten (10) days following the effective date of any termination of this
Agreement by Reseller, with or without cause, or by NEC Display for cause, or
for no cause upon once hundred and eighty or more days notice, Reseller, upon
request by NEC Display, shall  submit to NEC Display a list of all then new and
current Products sold by NEC Display to Reseller and remaining in Reseller’s
inventory in the original, undamaged, unopened shipping carton as of the
effective date of termination.  NEC Display shall have the option to repurchase
any or  all of said Products.  Reseller, at NEC Display’s expense, shall cause
those Products to be delivered to such location(s) in the U. S. as NEC Display
may designate.  If NEC Display desires to exercise its option hereunder, it
shall notify Reseller within thirty (30) days after receipt of the Product list
from Reseller.  NEC Display shall have the right to inspect all returned
merchandise before establishing final disposition and shall be entitled to
reject and return to Reseller, freight collect, any Products which in NEC
Display’s sole judgment, are in unacceptable condition.  Reseller shall be
credited at the original purchase price paid by Reseller for any such Products,
less any price protection credits already issued by NEC Display.

 

10.9         THIS AGREEMENT IS BEING EXECUTED BY THE PARTIES WITH THE
UNDERSTANDING THAT IT MAY BE TERMINATED AT ANY TIME AS PROVIDED HEREIN.  NEITHER
PARTY SHALL BE LIABLE TO THE OTHER UNDER ANY LEGAL OR EQUITABLE THEORY, FOR
COMPENSATION, REIMBURSEMENT FOR INVESTMENTS OR EXPENSES, LOST PROFITS,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES OF ANY OTHER KIND OR CHARACTER
AS A RESULT OF ANY TERMINATION OF THIS AGREEMENT.

 

11.          PATENT AND COPYRIGHT INDEMNITY

 

11.1         NEC Display will defend Reseller against a claim that a Product
supplied hereunder infringes a U.S. patent or copyright, or that the Product’s
operation pursuant to software supplied by NEC Display infringes on a U.S.
patent, and NEC Display will pay any resulting cost, damages, and reasonable
attorneys’ fees finally awarded provided that Reseller promptly notifies NEC
Display in writing of the claim, NEC Display has sole control of the defense and
all related settlement negotiations, and Reseller provides NEC Display complete
information concerning the claim.

 

11.2         NEC Display’s obligation hereunder is conditioned on Reseller’s
agreement that if any Product becomes or in NEC Display’s opinion is likely to
become the subject of such a claim, Reseller will permit NEC Display at its
option and expense either to procure the right for Reseller to continue using
the Product or to replace or modify the same so that it becomes non-infringing;
and if neither of the foregoing alternatives is available on terms that are
reasonable in NEC Display’s judgment, Reseller will return the Product on
written request by NEC Display.  NEC Display agrees to grant Reseller a credit
for returned Products as depreciated; such

 

6

--------------------------------------------------------------------------------


 

depreciation shall be an equal amount per year over the life of the Product as
established by NEC Display.

 

11.3         NEC Display shall have no obligation to Reseller under this
Section 11 if any patent or copyright infringement or claim thereof is based
upon:  (1) use of any Product delivered hereunder in connection or in
combination with equipment, software, or devices not supplied by NEC Display;
(2) Reseller’s use of a Product in the practicing of any process or in a manner
for which the Product was not designed; or (3) NEC Display compliance with
Reseller’s designs, specifications, or instructions.  Reseller shall indemnify,
defend, and hold harmless NEC Display from any loss, cost, or expense suffered
or incurred in connection with any suit, claim, or proceeding brought against
NEC Display which arises from or is in connection with the manufacture, use, or
sale, of any Product which Reseller modified, altered, or combined with any
equipment, device, or software not supplied by NEC Display to the extent that
such suit, claim, or proceeding is due to such modification, alteration, or
combination.

 

11.4         The foregoing states NEC Display’s entire liability for patent and
copyright infringements by Products furnished under this Agreement.

 

12.          OPTIONAL PROGRAMS

 

12.1         NEC Display may from time-to-time but with no obligation to do so,
offer various programs to its Resellers; such as, but not limited to, soft
dollar programs, promotions, and rebates.  If Reseller elects to participate in
any type of Program(s) offered by NEC Display to its Resellers, then Reseller
agrees to comply with and be governed by the terms and conditions of such
Program(s), including any policies and procedures applicable thereto contained
in the current version of the NEC Display Channel Partner Handbook.  In the
event of any conflict between the terms of this Agreement and the terms of the
then current version of the NEC Display Channel Partner Handbook, the terms of
this Agreement shall govern.  In all cases where participating in such
Program(s) may require Reseller to enter into separate agreements with third
parties, or where those Programs are administered by third parties, Reseller
agrees that NEC Display shall have no liability arising out of or in connection
with said Program.

 

13.          SALES AND INVENTORY REPORTING

 

13.1         To retain its Reseller status, Reseller must provide NEC Display
with monthly EDI Point of Sales (POS) and inventory reporting data or monthly
electronic spreadsheet information containing the same sales and inventory
data.  All data fields must be reported in their entirety so that all identified
and requested fields are populated with accurate information.

 

14.          TRADEMARKS

 

14.1         Reseller has no right, title, or interest in any NEC Display
trademark or trade name.  Any rights in any NEC Display trademark or trade name
acquired through Reseller’s use belong solely to NEC Display.  Reseller shall
immediately discontinue any unauthorized use of any NEC Display trademark or
trade name as requested by  NEC Display.

 

15.          LIMITED WARRANTY

 

15.1         NEC Display extends a limited warranty solely to the end-user of
the Products as set forth in the Limited Warranty Statement accompanying each
Product.  Reseller will make no warranty representation on NEC Display’s behalf
beyond those contained in the applicable Limited Warranty Statement, unless
otherwise previously agreed to in writing by NEC Display or its authorized
representative.  The warranty shall commence when the Products are resold to the
end-user by the NEC Display Authorized Reseller, subject to the terms and
conditions of the Limited Warranty Statement.  NEC Display makes no warranty to
Reseller with respect to the Products.  In the event any Product fails to
operate according to NEC Display’s specifications prior to being resold to an
end-user, Reseller’s exclusive remedy and NEC Display’s sole responsibility
shall be (1) to repair the Product and obtain warranty reimbursement in
accordance with the then current NEC Display Authorized Service Center (NASC)
procedures, or (2) the return and replacement

 

7

--------------------------------------------------------------------------------


 

of the Product in accordance with NEC Display’s then prevailing policy.

 

15.2         The above warranty is contingent upon the proper use of the
Products and will not apply to Products on which the original identification
marks have been removed or altered.  In addition, this warranty shall not apply
to defects or failure due to: (1) accident, neglect or misuse; (2) failure or
defect of electrical power, external electrical circuitry, air-conditioning or
humidity control; (3) the use of items not provided by NEC Display; (4) unusual
stress; (5) any party other than NEC Display or an authorized NEC Display
representative modifying, adjusting, repairing, or servicing the Product.

 

15.3         EXCEPT FOR THE EXPRESS WARRANTY CONTAINED IN THE LIMITED WARRANTY
STATEMENT ACCOMPANYING THE PRODUCT, NEC DISPLAY DISCLAIMS ALL WARRANTIES AND
IMPLIED CONDITIONS, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.  NO REPRESENTATION OR OTHER AFFIRMATION OF
FACT, INCLUDING, BUT NOT LIMITED TO, STATEMENTS REGARDING CAPACITY, SUITABILITY
FOR USE OR PERFORMANCE OF PRODUCTS, WHETHER MADE BY NEC DISPLAY’S EMPLOYEES OR
OTHERWISE, WHICH IS NOT CONTAINED IN THIS AGREEMENT, SHALL BE DEEMED TO BE A
WARRANTY BY NEC DISPLAY FOR ANY PURPOSE, OR GIVE RISE TO ANY LIABILITY OF NEC
DISPLAY WHATSOEVER.  THE WARRANTIES AND CORRESPONDING REMEDIES AS STATED IN THIS
SECTION 15 ARE EXCLUSIVE AND IN LIEU OF ALL OTHERS WRITTEN OR ORAL.

 

16.          PROGRAM LICENSE PROVISIONS

 

16.1         Any Licensed Program(s) supplied under this Agreement is provided
to Reseller with Restricted Rights.  Use, duplication, or disclosure by the
United States Government is subject to restriction as set forth in subparagraph
(c)(1)(ii) of the rights in Technical Data and Computer Software clause at DFAR
252.227-7013 or as set forth in the particular department or agency regulations
or rules which provide protection equivalent to or greater than the above-cited
clause.  Reseller shall comply with any requirements of the Government to obtain
such protection.

 

17.          LIMITATION OF LIABILITY

 

17.1         Notwithstanding any provision contained herein to the contrary, the
maximum liability of NEC Display to Reseller or any person whatsoever arising
out of or in connection with any sale, use, or other employment of any Product
delivered to Reseller hereunder, whether such liability arises from any claim
based upon contract, warranty, tort, or otherwise shall in no case exceed the
actual amount paid to NEC Display by Reseller within the previous twelve (12)
months of NEC Display’s acknowledgement of the claim.  The foregoing limitations
of liability will not apply to claims for personal injury caused by NEC
Display’s negligence.

 

17.2         Neither NEC Display nor Reseller may institute any action in any
form arising out of this Agreement more Than eighteen (18) months after the
cause of action has arisen, or in the case of nonpayment, more than eighteen
(18) months from the date of last payment or promise to pay, except that this
limitation does not apply to any action for payment of taxes.

 

17.3         IN NO EVENT SHALL NEC DISPLAY BE LIABLE TO RESELLER FOR SPECIAL,
INDIRECT, RELIANCE, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR ANY DAMAGES
RESULTING FROM LOSS OF USE, DATA, OR PROFITS WHETHER IN CONTRACT, TORT, STRICT
LIABILITY, OR OTHERWISE.

 

18.          CONFIDENTIALITY AND PROPRIETARY RIGHTS

 

18.1         Certain data or portions thereof which may be supplied by NEC
Display relating to the Products are confidential and proprietary to NEC Display
and will be so marked.  Reseller shall abide by such markings and shall not
reproduce, use, or disclose the above described data to third parties except as
may be authorized by NEC Display.

 

8

--------------------------------------------------------------------------------

 

 

19.          GOVERNMENT EXPORT RESTRICTION

 

19.1        Reseller agrees that the Products purchased hereunder will not be
exported directly or indirectly, separately or as part of a system without first
obtaining a license from the U.S. Department of Commerce or any other
appropriate agency of the U.S. Government, as required.

 

20.          GOVERNMENT PROCUREMENT

 

20.1        No United States Government procurement terms and conditions will be
deemed included hereunder or binding on either party unless specifically
accepted in writing and signed by both parties.

 

21.          FORCE MAJEURE

 

21.1        Neither NEC Display nor Reseller shall be liable for its failure to
perform hereunder due to contingencies beyond its reasonable control, including,
but not limited to, strikes, riots, wars, fire, acts of God, or acts in
compliance with any law or government regulation.

 

22.          APPLICABLE LAW

 

22.1        This Agreement will be governed by the laws of the State of
Illinois.

 

23.          ASSIGNMENT

 

23.1        Reseller has been appointed by NEC Display as an Authorized Reseller
for the Products because of NEC Display’s confidence in Reseller, which
confidence is personal in nature.  Reseller may not assign, transfer, or sell
all or any of its rights under this Agreement (or delegate all or any of its
obligations hereunder) without the written consent of NEC Display.  Any other
attempted assignment or transfer will be void.  If a sale or other transfer of
all or any part of the business conducted by Reseller is contemplated (whether
by transfer of stock, assets, or otherwise), Reseller shall notify NEC Display
in writing not less than thirty (30) days prior to effecting such transfer but
such notice shall not obligate NEC Display to deal with the transferee.  NEC
Display may assign this Agreement only to a parent, a subsidiary, or an
affiliated firm, or to any other entity in connection with the sale or transfer
of all or substantially all of its business assets.  Subject to these
restrictions, the provisions of this Agreement shall be binding upon and inure
to the benefit of the parties, their successors, and their permitted assigns.

 

24.          NOTICES

 

24.1        Unless otherwise agreed to by the parties, all notices required
under this Agreement shall be made personally, by certified mail, return receipt
requested, overnight express mail delivery, or electronic mail and all notices
shall be addressed to the attention of the party executing the Agreement or its
successor; provided, however, that notices of Product, price, and/or discount
changes shall be made by regular first-class or electronic mail.

 

25.          WAIVER

 

25.1        Either party’s failure to enforce any provision of this Agreement
will not be deemed a waiver of that provision or of the right to enforce it in
the future.

 

26.          SEVERABILITY

 

26.1        In the event that any of the provisions of this Agreement or the
application of any such provisions to the parties hereto with respect to their
obligations hereunder shall be held by a court of competent jurisdiction to be
unlawful or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected, impaired, or
invalidated in any manner.

 

9

--------------------------------------------------------------------------------


 

27.          PARAGRAPH HEADINGS AND LANGUAGE INTERPRETATIONS

 

27.1        The paragraph headings contained herein are for reference only and
shall not be considered as substantive parts of this Agreement.  The use of a
singular or plural form in this Agreement shall include the other form, and the
use of a masculine, feminine, or neuter gender shall include the other genders.

 

28.          ENTIRE AGREEMENT

 

28.1        This Agreement contains the entire and only understanding between
the parties and supersedes all prior agreements, either written or oral,
relating to the subject matter hereof.  No modifications of this Agreement will
be binding on either party unless made in writing and signed by persons
authorized to sign agreements on behalf of Reseller and NEC Display at its
Headquarters.

 

29.          FORUM FOR DISPUTES AND WAIVER OF JURY TRIAL

 

29.1        If during the term of this Agreement or at any time after its
termination either NEC Display or Reseller commences a suit, action, or other
legal proceedings against the other arising out of or in connection with this
Agreement, the breach thereof or to its termination, whether or not other
parties are also named therein, the forum for the same, including, but not
limited to, the forum of the trial shall take place in accordance with this
Section.  Any action brought by either party against the other, including any
against its officers, agents, employees, or ex-employees shall be brought
exclusively in the appropriate state or federal courts located in the State of
Illinois.

 

29.2        In the event that either NEC Display or the Reseller brings suit
against the other party for any matter arising out of or in connection with this
Agreement and the party which is sued is ultimately adjudicated to not have
liability, then the party bringing suit agrees to pay the other party’s
reasonable attorney’s fees and litigation costs.

 

29.3        THE PARTIES MUTUALLY ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY
RELATING IN ANY MANNER TO THIS AGREEMENT, ANY BREACH OF THIS AGREEMENT OR ITS
TERMINATION MAY INVOLVE DIFFICULT OR COMPLEX ISSUES WHICH MAY BETTER BE
UNDERSTOOD BY A JUDGE RATHER THAN A JURY.  ACCORDINGLY, THE PARTIES HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL IN
CONNECTION WITH ANY SUCH LITIGATION AND CONSENT TO A TRIAL BEFORE A JUDGE
SITTING WITHOUT A JURY.

 

30.          AUTHORITY

 

30.1        If Reseller is a sole proprietorship, the person executing this
Agreement represents that he or she is the sole proprietor thereof.  If Reseller
is a partnership or corporation, the person executing this Agreement represents
that he or she is either a general partner or a duly authorized corporate
officer, as the case may be, and that he or she has full authority to enter into
this Agreement on behalf of such partnership or corporation.

 

NOTE:   THIS AGREEMENT, INCLUDING THE WAIVER OF JURY TRIAL PROVISION, SHOULD BE
REVIEWED BY LEGAL COUNSEL BEFORE EXECUTION.

 

10

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO BY:

 


RESELLER’S FULL LEGAL NAME

 

BALLANTYNE STRONG, INC., BY AND ITS:

 

NEC DISPLAY SOLUTIONS OF AMERICA, INC
BY AND ITS:

 

 

 

 

 

/s/ John Wilmers

1-22-10

 

/s/ Jim Reisteter

1-22-10

Signature

Date

 

Signature

Date

 

 

 

 

 

John Wilmers

 

 

Jim Reisteter

 

Printed Name

 

 

Printed Name

 

 

 

 

 

 

President & C.E.O.

 

 

General Manager

 

Title

 

 

Title

 

 

11

--------------------------------------------------------------------------------


 

ADDENDUM “A”

 

AUTHORIZED LOCATION(S) TO

RESELLER AGREEMENT


BETWEEN

NEC DISPLAY SOLUTIONS OF AMERICA, INC.

 

AND

 

BALLANTYNE STRONG, INC.

 

RESELLER’s Full Legal Name and d/b/a (if different from Legal Name)

 

Legal Company Name:
BALLANTYNE STRONG, INC.

 

Contact:
                    Kevin Herrmann

 

 

 

D.B.A. Name:

 

Title:
                    Chief Financial Officer

 

 

 

Bill To Address:
                    4350 McKinley Street

 

Ship to Address:
                    4350 McKinley Street

 

 

 

Bill To City:
                    Omaha

 

Ship to City
                    Omaha

 

 

 

Bill To State and Zip
                    Nebraska 68112

 

Ship to State and Zip
                    Nebraska 68112

 

 

 

Telephone:
                    402.453.4444

 

Email Address: Kevin.herrmann@btn-inc.com

 

 

 

Fax Number:
                    402.453.7238

 

Sales Manager: Ray Boegner, SVP

 

 

 

A/P Contact and Phone #
                    Peggy Hember 402.453.4444 x377

 

Service Manager: Gerhard Marburg, VP

 

 

 

Website URL: www.ballantyne-omaha.com

 

NEC-DS Sales Rep: Jim Reisteter, GM

 

This Addendum is effective as of the date executed by NEC-DS, and supersedes any
such addendum(a) previously executed by the parties.

 

RESELLER:

 

NEC DISPLAY SOLUTIONS OF AMERICA, INC.

 

 

 

 

BALLANTYNE STRONG, INC.

 

/s/ Jim Reisteter

1-22-10

RESELLER’s Full Legal Name

 

Authorized Signature

Date

 

 

 

 

/s/ John P. Wilmers

1-22-10

 

GM Digital Cinema Div

 

Authorized Signature

Date

 

Title

 

 

 

 

 

President and C.E.O.

 

 

 

Title

 

 

 

 

12

--------------------------------------------------------------------------------

 
